Citation Nr: 0925093	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  06-11 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from December 1970 to 
September 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2005 and January 2006 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Winston-Salem, North 
Carolina.  

The Veteran appeared at a videoconference hearing before the 
undersigned Acting Veterans Law Judge in February 2009.  A 
copy of the transcript is of record.  


FINDINGS OF FACT

1.  For the period of initial rating claim from June 30, 
2004, the Veteran's PTSD has caused deficiencies in most of 
the areas of family relations, judgment, thinking and mood 
without total occupational and social impairment.

2.  For the period from June 30, 2004, the Veteran's service-
connected disabilities preclude substantially gainful 
employment consistent with his education and occupational 
experience.




CONCLUSIONS OF LAW

1.  For the period of initial rating claim from June 30, 
2004, the criteria for a 70 percent evaluation for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2008).

2.  For the rating period from June 30, 2004, the criteria 
for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 has been amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

As to the issue of entitlement to an initial evaluation in 
excess of 50 percent for PTSD, this appeal arises from 
disagreement with the initial evaluation following the grant 
of service connection.  The courts have held that, once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

There has been compliance with the assistance requirements of 
the VCAA.  All necessary service medical, VA, and private 
treatment records have been obtained in order to properly 
evaluate the Veteran's claim.  The Veteran was afforded 
several VA examinations.  Moreover, the Board is assigning a 
70 percent evaluation for the Veteran's PTSD from the date of 
receipt of his claim, which is the percentage the Veteran 
indicated at the personal hearing would satisfy his initial 
rating appeal.  

As to the issue of a TDIU, in view of the Board's favorable 
decision on this issue, further assistance is unnecessary to 
aid the Veteran in substantiating this claim.  The VCAA is 
not applicable where further assistance would not aid the 
appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5- 2004; 
69 Fed. Reg. 59989 (2004) (holding that the notice and duty 
to assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  Based upon the foregoing, no further action is 
necessary to assist the Veteran in substantiating the claim.

Initial Rating for PTSD

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2008).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The General Formula for Rating Mental Disorders, Diagnostic 
Code 9411, provides that a 50 percent evaluation is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The GAF Scale score is based on 
all of the veteran's psychiatric impairments.  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of between 31 and 40 
contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).

On June 30, 2004, the Veteran's claim for compensation 
(service connection) for PTSD was received by VA.  In an 
April 2004 report, forwarded by the Veteran in support of his 
claim (received by VA on August 5, 2004), the Veteran's 
private physician, J. Yongue, M.D., indicated that the 
Veteran was twice married, was a member of the Methodist 
Church, and had a 12th grade education.  He was employed as a 
corrections officer and security guard.  His wife was a 
retail manager in a jewelry store.  Dr. Yongue reported that 
the Veteran suffered from symptoms of PTSD and depression.  
She noted that there were multiple medical problems for which 
he was receiving treatment.  She rendered Axis I diagnoses of 
chronic PTSD and chronic major depressive disorder.  Dr. 
Yongue indicated that the Veteran had a GAF score of 50 for 
the past year and that he currently had a GAF score of 48.  

In a September 2004 VetCenter treatment record, the Veteran 
was noted to have PTSD with severe symptoms of depression and 
anxiety.  At the time of an October 2004 VA outpatient visit, 
the Veteran was found to have poor concentration.  A 
diagnosis of depression, R/O PTSD was rendered.  The examiner 
assigned a GAF score of 50.  

At the time of a January 2005 VA examination, the Veteran was 
noted to be taking various psychiatric medications for his 
PTSD.  He was attending weekly PTSD groups.  He reported 
having a good relationship with his wife.  Mental status 
examination revealed that the Veteran was oriented within 
normal limits.  Appearance and hygiene were appropriate.  His 
mood was depressed but it did not affect his ability to 
function independently and appropriately.  Communication and 
speech were within normal limits.  Panic attacks were absent 
and no delusions were present.  The Veteran did note 
occasional hallucinations.  At the time of the examination, 
there were no hallucinations observed.  Thought processes 
were appropriate and obsessional rituals were absent.  The 
Veteran's judgment was normal and his abstract thinking was 
not impaired.  Memory was impaired for retention for highly 
learned material and for forgetting to complete tasks.  
Suicidal and homicidal ideation were absent.  The Veteran 
indicated that his symptoms had been more or less consistent.  
The examiner rendered a diagnosis of PTSD and assigned a GAF 
score of 45.  The disturbance caused distress or impairment 
in social, occupational, or other areas of functioning.  The 
disease was noted to be chronic.  

The January 2005 VA examiner stated that the Veteran was 
mentally capable of managing benefit payments in his own 
interest.  Mentally, he had some interference with performing 
activities of daily living because his memory and 
concentration were deteriorating.  He had difficulty 
maintaining effective work and social relationship because 
his tendency was to isolate himself.  The Veteran had no 
difficulty understanding commands.  He appeared to pose no 
threat of persistent danger or injury to self or others.  

At the time of a June 2005 VA examination, the Veteran was 
noted to have been married to his current wife since 1986.  
He indicated that he had one son and three stepdaughters and 
was fairly close with his children.  He spent most of his 
time by himself.  The Veteran did not have a lot of outside 
activities or social contacts.  Mental status examination 
revealed that the Veteran was neatly and appropriately 
dressed.  His behavior was also appropriate.  His affect and 
mood were depressed.  The Veteran communicated well and his 
speech was normal.  There was no evidence of delusions or 
hallucinations.  No psychotic symptoms were present.  He had 
normal thought processes and his insight and judgment were 
good.  The Veteran had normal ability for abstract thinking.  
His memory was intact for recent and remote events and he had 
no homicidal or suicidal ideations.  A diagnosis of chronic 
PTSD was rendered.  

The June 2005 VA examiner assigned a GAF score of 40.  He 
indicated that the Veteran met the criteria for PTSD and that 
his symptoms were increasing with time as he was having more 
difficulties both socially and occupationally.  He was unable 
to work and was significantly isolated socially.  He was able 
to manage his benefits to his own best interests and was not 
a danger to himself or others.  

At the time of a December 2005 VA outpatient visit, the 
Veteran was noted to be appropriately groomed and to have a 
normal psychomotor rate.  His mood was euthymic and his 
affect was broad.  He denied any auditory or visual 
hallucinations.  He also denied paranoid ideation and he was 
not suicidal or homicidal.  The Veteran was alert and 
oriented times four and his memory, insight, and 
concentration were good.  

In an April 2006 report, Dr. Yongue indicated that the 
Veteran had been under her care since April 2004 and that he 
was no longer working as a corrections officer.  She further 
noted that the Veteran was experiencing marital problems.  He 
was irritable and moody and continued to experience sleep 
problems.  She noted that his condition was unchanged.  Axis 
I diagnoses of PTSD and major depressive disorder were 
rendered.  She assigned a GAF score of 48 and noted that the 
Veteran had had a GAF score of 50 in the past year.  She 
stated that the Veteran had retired in September 2003 and 
only worked three days per week.  He had become an usher at 
the Methodist Church since his retirement.   

In a July 2006 letter, Dr. Yongue indicated that the Veteran 
had severe delayed PTSD.  She noted that the medication, 
while helpful, had interfered with his work performance as he 
experienced fatigue, sedation, and dizziness as side effects 
from the medication.  

In a January 2008 report, the social worker from the 
Greenville VetCenter indicated that the Veteran had chronic 
PTSD symptoms which included sleep disturbance, nightmares, 
panic attacks, depression, memory impairment, and social 
withdrawal.  He also had marital problems which increased his 
PTSD.  He was an active participant in weekly group therapy 
and was under the care of a psychiatrist for his PTSD.  The 
counselor stated that the Veteran continued to present with 
severe PTSD symptoms as a result of his military experiences.  
He indicated that the Veteran was considered totally disabled 
due to his PTSD symptoms and his prognosis was considered 
poor at best.  He was unable to maintain any type of 
employment.

In a December 2008 Social Security Administration decision, 
the Veteran was found to be disabled since March 30, 2005, as 
a result of PTSD, hearing loss, obstructive sleep apnea, 
hypertension, obesity, diabetes mellitus with neuropathy, and 
plantar fascitis. 

At the time of his February 2009 Board personal hearing, the 
Veteran testified that he had flashbacks, nightmares, and 
sleeping problems.  He tossed and turned at night and had 
problems with his children.  He noted receiving treatment 
from Dr. Yongue and the VA Hospital in Richmond.  The Veteran 
reported having problems with family and social 
relationships.  He also noted having trouble with judgment 
and thinking.  He further had unprovoked irritability.  The 
Veteran testified as to having problems with his children.  
He stated that he had no social life at all.  He could not 
stand crowds and would have panic attacks around larger 
crowds.  The Veteran noted that he retired as a result of 
having flashbacks, being unable to sleep at night, and being 
unable to be in crowds.  After retiring from the state, the 
Veteran held a few jobs for a short period of time, which he 
left as a result of his problems.  The Veteran stated that 
the assignment of a 70 percent evaluation for his PTSD would 
satisfy his appeal.  He noted experiencing depression on a 
daily basis.  He indicated that he was not a violent person 
and that he stayed by himself almost all the time.  He 
reported that he seldom went out.  

The Board finds that the criteria for a 70 percent evaluation 
have been met throughout the course of the appeal.  Numerous 
VA and private examiners have described the Veteran's PTSD 
symptoms as severe throughout the course of the appeal.  The 
Veteran has been assigned GAF scores of between 45 and 50 on 
numerous occasions.  As noted above, scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  The 
Board also notes that the Veteran was assigned a GAF score of 
40 at the time of his June 2005 VA examination.  This 
contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  Thus, the criteria for a 70 percent 
disability evaluation have been met throughout the course of 
the appeal, which fully satisfies the benefit that the 
Veteran sought on appeal.

While the Veteran is reportedly isolated, the evidence does 
not show total social impairment for any period of initial 
rating appeal.  The Veteran has maintained a relationship 
with his wife, whom he has been married to for over 20 years.  
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name have  not been 
demonstrated.  Moreover, the Social Security award reveals 
that the Veteran has been found disabled by reason of the 
combination of PTSD and other physical disabilities.  Total 
occupational and social impairment solely due to PTSD has not 
been demonstrated for any period of initial rating claim on 
appeal.  

With regard to the weight to assign various GAF scores that 
have been assigned, the GAF scores must be interpreted "in 
the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present."  38 C.F.R. section 4.2.  The Veteran's actual 
psychiatric symptomatology manifested by his PTSD is 
encompassed by the 70 percent disability rating criteria.  
The Board finds that the specific symptomatology reflected by 
the clinical findings outweigh the general characterization 
of disability as reflected by the assignment of GAF scores.  
For these reasons, the Board finds that preponderance of the 
evidence is against the grant of an evaluation in excess of 
70 percent for any period of claim.  38 C.F.R. §§ 4.7, 4.21.  
Moreover, the Veteran testified at the personal hearing that 
the grant of a 70 percent initial disability rating would 
fully satisfy his appeal of the initial rating for PTSD.  The 
full benefit has been granted. 

TDIU

Pertinent regulations provide that total disability may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
in pertinent part, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  Disabilities resulting from common etiology 
or a single accident or disabilities affecting a single body 
system will be considered as one disability for the above 
purposes of one 60 percent disability or one 40 percent 
disability.  38 C.F.R. § 4.16(a).

veterans who fail to meet these percentage standards but are 
nonetheless unemployable by reason of service-connected 
disabilities may still be rated as totally disabled.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b).

In determining whether an appellant is entitled to a total 
disability rating based upon individual unemployability, the 
appellant's non-service-connected disabilities and advancing 
age cannot be considered.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  A high 
rating in itself constitutes recognition that the impairment 
makes it difficult to obtain and keep employment.  The 
question is whether a veteran is capable of performing the 
physical and mental acts required by employment, not whether 
a veteran can find employment.  Van Hoose, 4 Vet. App. 361.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).

In this case, the Veteran's claim for TDIU was received by VA 
on March 31, 2005.  Because a TDIU is a form of increased 
rating claim, the Board has considered whether the criteria 
for TDIU were met at any time during the period one year 
prior to the March 31, 2005 receipt of TDIU claim.  See 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o) (2008). 

Service connection is currently in effect for PTSD, now rated 
as 70 percent disabling (from June 30, 2004); chronic 
obstructive sleep apnea, rated as 50 percent disabling; 
diabetes mellitus, rated as 10 percent disabling; neuropathy 
of the left lower extremity, rated as 10 percent disabling; 
neuropathy of the right lower extremity, rated as 10 percent 
disabling; and tinnitus, rated as 10 percent disabling.  In 
light of this Board decision, the Veteran has a 70 percent 
disability rating from June 30, 2004, which meets the 
schedular criteria for eligibility for TDIU.  The remaining 
question is when the evidence shows entitlement arose, that 
is, when the Veteran was render unemployable due to service-
connected disabilities. 

On the March 2005 TDIU claim form, the Veteran indicated that 
his last employment as a security guard consisted of 20 hours 
per week, and that he stopped working in 2005.  During the 
course of the appeal, the Veteran was found to be 
unemployable by the June 2005 VA examiner.  The Veteran was 
also noted to be unemployable in the January 2008 letter from 
the VetCenter Counselor.  Moreover, the Veteran was found to 
be unemployable for Social Security purposes due to PTSD, 
sleep apnea, diabetes, and neuropathy, all of which are 
service-connected, in addition to several other non-service-
connected disabilities.  

For these reasons, and resolving reasonable doubt in the 
Veteran's favor, the Board finds that, as of June 30, 2004, 
the Veteran was unemployable by reason of his service-
connected disabilities.  The Board notes that the Veteran was 
working part-


time for the period from June 30, 2004 until some time in 
2005, but finds such employment not to be substantially 
gainful employment.  Given the foregoing, and resolving 
reasonable doubt in the Veteran's favor, the Board finds 
that, for the period from June 30, 2004, the Veteran met the 
criteria for a TDIU.


ORDER

A 70 percent disability evaluation for PTSD, for the entire 
initial rating period from June 30, 2004, is granted.  

A TDIU, for the rating period from June 30, 2004, is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


